Citation Nr: 0115314	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition on a direct incurrence basis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1946 to September 
7, 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied an application to reopen a 
claim of entitlement to service connection for a back 
condition.  

In view of the Board's finding below that the October 1987 
rating decision is not final, the veteran has a still open 
claim of entitlement to service connection for a back 
condition secondary to service-connected bilateral pes planus 
with calluses.  This matter is referred to the RO so that the 
veteran and his representative may be provided with a 
statement of his appellate rights regarding his claim for 
secondary service connection for back disability.  


FINDINGS OF FACT

1.  A June 1949 rating decision denied service connection for 
a back condition.  The veteran was notified of this 
determination later the same month, but he did not appeal.  

2.  Evidence received since the June 1949 rating decision is 
new and is of such significance that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back condition.  


CONCLUSIONS OF LAW

1.  The unappealed June 1949 rating decision denying service 
connection for a back disorder is final.  Veterans Regulation 
No. 2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936, to December 31, 
1957.  

2.  Evidence received since the unappealed June 1949 rating 
decision is new and material, and the claim for service 
connection for a back disorder on a direct incurrence basis 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision dated in June 1949 denied service 
connection for a back condition on the basis that the 
evidence of record did not show that the veteran had a back 
disorder that was acquired in service.  The RO essentially 
found that an un-united epiphysis of the left transverse 
process of L-1, visualized on VA X-rays of the lumbosacral 
spine in February 1949, constituted a congenital or 
developmental abnormality and was not an acquired back 
disorder.  The veteran was informed of this determination 
later the same month, but he did not appeal.  The rating 
decision therefore became final.  Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936, to December 31, 
1957.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The veteran later attempted to reopen his claim for service 
connection for a back disorder by filing an application to 
reopen in September 1987.  However, a rating decision dated 
in October 1987 denied service connection for a back 
disorder, including service connection for the claimed 
condition secondary to service-connected bilateral pes planus 
with calluses (the veteran's only service-connected 
disability).  Although the veteran was notified of this 
determination in December 1987, he was not advised of his 
appellate rights.  

Under the provisions of 38 C.F.R. § 19.114 (1987):  

The claimant and the representative, if 
any, will be informed of the right to 
initiate an appeal and the time within 
which to do so, the right to a personal 
hearing and the right to representation.  
This information will be included in each 
notification of a determination of 
entitlement or nonentitlement to Veterans 
Administration benefits by the agency of 
original jurisdiction.  (Emphasis added.)  

Under the provisions of 38 C.F.R. § 19.192 then in effect:  

A determination on a claim by the agency 
of original jurisdiction of which the 
claimant is properly notified shall 
become final if an appeal is not 
perfected as prescribed in Rule 29 
(38 C.F.R. § 19.129).  (Emphasis added.)  

The controlling law remains unchanged today and has now been 
incorporated into a statute.  See 38 U.S.C.A. § 5104(a) (West 
Supp. 2000); see also 38 C.F.R. §§ 19.25, 20.1103 (2000).  

Thus, the last final disallowance of the claim on a direct 
incurrence basis was in June 1949.  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The evidence of record at the time of the June 1949 rating 
decision included the veteran's sparse service medical 
records, statements from the veteran, and the report of a 
private physician dated in September 1948.  

The report of the veteran's examination for separation from 
service in September 1948 shows a normal musculoskeletal 
system.  The evidence shows that the veteran was seen by a 
private physician on September 27, 1948, less than three 
weeks following separation, for complaints that included 
recurrent back pain.  X-ray studies were recommended.  

In a letter dated in October 1948, the veteran complained of 
back pain since service.  In correspondence dated in February 
1949, he reported that he had been suffering from a back 
condition since his separation from service.  He speculated 
that this condition might be due to a truck accident that 
occurred in Japan in February 1947, when the truck he was 
riding in hit a ditch and turned over.  He reported 
sustaining a black eye and a back injury.  He said that he 
requested an X-ray examination at that time because of pain 
but was returned to duty the next day.  

The veteran underwent a VA examination in February 1949, when 
he complained of back problems.  No abnormalities of the back 
were found on clinical examination.  X-rays of the 
lumbosacral spine showed no bone or joint pathology but 
visualized an un-united epiphysis of the left transverse 
process of L-1.  The clinical examiner did not diagnose an 
acquired back disorder.  

The evidence added to the record since the June 1949 rating 
decision includes statements from the veteran to the effect 
that he had injured his back in a truck accident in service.  
Other evidence includes reports of VA examination and private 
treatment for a variety of disorders, including back 
disability, from the 1950's to the 1990's.  A VA X-ray of the 
lumbosacral spine in September 1954 revealed "a tendency" 
to very minimal sclerosis about the left sacroiliac joint.  
The radiologist commented that this was unchanged from the 
previous examination of 1949 and he doubted its significance.  
The X-ray report contains the notation, under physical 
findings, of "structural abnormality."  A VA X-ray of the 
lumbosacral spine in October 1974 revealed no joint or bone 
abnormality.  However, a private treatment report dated in 
October 1984 shows that the veteran complained of pain in the 
lower back.  An X-ray of the lumbosacral spine showed mild 
hypertrophic spurring of the lumbar vertebrae.  An X-ray of 
the thoracic spine in July 1985 demonstrated mild 
degenerative changes with spurring.  X-rays of the thoracic 
spine in May 1986 showed minimal osteophyte formation of 
multiple vertebral bodies.  X-rays of the lumbar spine, also 
in May 1986, revealed very mild degenerative changes with 
osteophytic spurring of multiple vertebral bodies.  The facet 
joints demonstrated minimal degenerative changes.  

The veteran underwent a VA examination on July 8, 1997.  He 
gave a history of degenerative joint disease of the back with 
chronic low back pain, and the examination culminated in 
diagnoses that included degenerative joint disease of the 
back with chronic low back pain.  

The veteran underwent a VA orthopedic examination on July 11, 
1997.  He gave a history of having sustained a back injury in 
a truck accident in service.  He reported back problems since 
then.  The examiner, who reviewed the evidence in the claims 
folder, concluded that the veteran had L-5 motor 
radiculopathy with osteoarthritis of the spine by X-ray, and 
a history of back pain.  The examiner opined that the 
veteran's back pain began in service, as evidenced by his 
letter of October 1948.  

The opinion of the VA examiner on July 11, 1997, links the 
veteran's back disorder, first found after service, to 
service.  This evidence alone provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed disability.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  As such, the new evidence is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
this claim.  38 C.F.R. § 3.156(a).  The additional evidence 
is therefore new and material, and the claim must be 
reopened.  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for back disability on a direct incurrence basis 
is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which, among other 
things, eliminates the requirement that claims be well 
grounded and redefines the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

It has been contended by and on behalf of the veteran that 
his current back condition was incurred as a result of trauma 
in service.  The Veterans Claims Assistance Act of 2000 
changes the adjudicatory landscape and shifts certain burdens 
back to VA, including providing an examination where the 
veteran asserts the presence of symptoms of disability that 
may be associated with his active military service.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A(c),(d)).  

As suggested above, the record does not show the presence of 
an acquired back disorder during service or until some years 
thereafter.  Rather, the post service medical evidence shows 
that an un-united epiphysis of the left transverse process of 
L-1 was seen on VA X-rays of the lumbosacral spine in 
February 1949, very minimal sclerosis about the left 
sacroiliac joint was seen on VA X-ray of the lumbosacral 
spine in 1954, and osteoarthritis of the lumbar and thoracic 
spine was shown on X-ray studies in the 1980's.  

The VA examinations conducted in July 1997 show that the 
veteran has osteoarthritis of the spine with back pain, and 
the examiner who conducted that VA examination on July 11, 
1997, opined that the veteran's current back pain began in 
service.  However, as indicated, X-rays of the lumbosacral 
spine in 1949, 1954, and 1974 were negative for 
osteoarthritis, and the veteran's examination for separation 
from service in September 1948 was negative for a back 
disorder.  On the other hand, the veteran complained within 
three weeks of separation that he had recurrent back pain.  
In another private medical statement dated in February 1949, 
it was indicated that the veteran had received treatment for 
a back injury received while in service in February 1947.  

The overall evidence leaves the Board uncertain as to whether 
the veteran's current back conditions are related to service.  
There is no medical evidence to refute the opinion of the VA 
examiner who opined on July 11, 1997, that the veteran's back 
pain had its onset in service.  However, the examiner did not 
address whether the back pain that the veteran complained of 
shortly after service resulted from the abnormality 
visualized on X-rays in February 1949 that appears to have 
been a congenital or developmental defect.  A congenital or 
developmental abnormality is not a disability under the law 
providing for VA compensation benefits.  38 C.F.R. § 3.303(c) 
(2000).  

Furthermore, the evidence, considered as a whole, does not 
associate the current arthritis of the lumbar and thoracic 
spine to the complaint of back pain made shortly after 
service.  Moreover, there is no medical evidence indicating 
that the diagnosed arthritis is due to trauma, an incident of 
service origin, or to service-connected disability.  

In view of the current posture of this appeal and the 
comprehensive scope of the Veterans Claims Assistance Act of 
2000, the Board is of the opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated or 
examined him for back complaints at any 
time since his separation from service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  

2.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran may also submit 
any medical records in his possession, 
and the RO should give him the 
opportunity to do so prior to arranging 
for him to undergo VA examination.  

3.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of any 
back disability found to be present.  Any 
indicated studies should be undertaken, 
and all manifestations of current 
disability should be described in detail.  

The examiner is requested to review the 
claims file in detail and to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current back disability was 
present during service or is 
etiologically related to service or to 
any incident in service.  

The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability) 
that any current osteoarthritis of the 
thoracic and lumbar spine was manifested 
within one year following the veteran's 
separation from service on September 7, 
1948.  

The examiner is requested to state 
whether the un-united epiphysis of the 
left transverse process of L-1, 
visualized on X-rays taken in conjunction 
with the February 1949 VA examination, is 
a congenital or developmental abnormality 
and to comment on the etiological 
significance, if any, of this X-ray 
finding.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  

5.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should adjudicate the claim for service 
connection for back disability on a de 
novo basis without regard to the finality 
of any prior rating decision.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

